Citation Nr: 1534531	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-08 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.
 
2.  Entitlement to a disability rating in excess of 10 percent for service-connected left wrist disability.

3.  Entitlement to an initial compensable disability rating for service-connected degenerative joint disease of the right shoulder, status post right subacromial bursitis with impingement, and labral tear.

4.  Whether new and material evidence was submitted to reopen a previously denied claim for service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2013, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  Furthermore, in September 2009, the Veteran presented testimony at a hearing before RO personnel. Transcripts of these hearings have been associated with the Veteran's VA claims folder.

In April 2014, the Board remanded the Veteran's left wrist and right thumb disabilities claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

By rating action dated November 2014, the agency of original jurisdiction implemented the Board's March 2014 grant of service connection for a right shoulder disability and assigned a noncompensable (zero percent) disability rating effective April 25, 2008.  In a statement from the Veteran dated December 2014, he expressed disagreement with the assigned disability rating, however, a statement of the case (SOC) has not been issued.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

Additionally, in a September 2014 rating decision, the RO denied reopening of the Veteran's previously denied claim of entitlement to service connection for prostate cancer.  The Veteran also filed a notice of disagreement with respect to this decision in October 2014 and a statement of the case has not yet issued.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially observes that the record reflects in August 2015, the RO awarded the Veteran entitlement to vocational rehabilitation subsistence for his training at Valencia College.  However, the Veteran's vocational rehabilitation folder is not currently associated with the electronic claims folder.  

Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Accordingly, the Board finds that on remand, the Veteran's vocational rehabilitation folder as well as any outstanding VA treatment records should be obtained.    

With regard to the Veteran's right thumb disability claim, as discussed in the previous Board remand, the Veteran contends that he has a right thumb disability that is related to his military service, specifically from training in air assault school.  See, e.g., the April 2013 Board hearing transcript, page 14.  The Board notes that the Veteran's service treatment records document treatment in December 1992 for a right thumb sprain from air assault school training.  As also noted in the previous Board remand, the medical evidence documents current diagnoses of De Quervain syndrome, right gamekeeper thumb, and degenerative joint disease of the right thumb.

Pursuant to the April 2014 Board remand, the Veteran was afforded a VA examination in September 2014 in order to determine if his diagnosed right thumb disabilities are related to his military service.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the diagnosed De Quervain syndrome, right gamekeeper thumb, and degenerative joint disease of the right thumb are related to the Veteran's military service.  The examiner's rationale for his conclusion was based on his finding that multiple postservice MRI and X-rays of the right wrist/hand were negative.    

The Board finds that the September 2014 VA examiner's rationale is inadequate for evaluation purposes.  Specifically, in noting that MRI and X-rays of the Veteran's right wrist/hand were negative, the examiner specifically noted review of MRI and X-rays of the right wrist/hand dated October 2012, October 2009, March 2009, February 2009, April 2008, April 2007, January 2006, June 2005, August 2001, and July 2001.  Indeed, a review of these MRI and X-ray reports document negative right wrist/hand findings.  However, a private X-ray report from Jewett Orthopaedic Clinic, PA dated June 2013 documents findings of mild arthritis at the interphalangeal joint of the right thumb and an impression of trigger release of the right thumb.  The examining physician recommended the Veteran wear a brace on his right hand for stability.  Although the VA examiner appeared to document the June 2013 private treatment record, his finding of negative MRI and X-rays of the right wrist/hand is at odds with the findings of the June 2013 right hand X-ray.  Moreover, it is unclear as to why the VA examiner reported no further complaint of "middle finger difficulties" rather than right thumb difficulties.  Notably, the Veteran appears to currently evidence right thumb difficulties, in particular during his treatment for trigger release of the right thumb in June 2013.  

In April 2015, another medical opinion was obtained from a VA medical reviewer, L.T.C., M.D., who reviewed the claims folder and specifically noted review of the June 2013 private treatment record and September 2014 VA examination.  Following review of the claims folder, the examiner opined that it is less likely than not that the Veteran's De Quervain syndrome, right gamekeeper thumb, and degenerative joint disease of the right thumb is related to his military service.  However, the examiner did not reference the June 2013 X-ray report in her rationale.  On the contrary, she only discussed MRI and X-ray reports from 2009 to 2012 which as indicated above, documented normal findings of the right wrist/hand.  Indeed, she also concluded that it would be "mere speculation" to assume the current state of the Veteran's right thumb without radiographic and neurological studies.  Given the equivocal nature of the examiner's opinion, the Board finds that this opinion is also inadequate for evaluation purposes.  

There is no other medical opinion of record that was obtained following the April 2014 Board remand.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's previously diagnosed right thumb disabilities are related to his military service and that appropriate radiographic findings should be obtained upon examination.  

Finally, as was described in the Introduction above, in a rating decision dated November 2014, the Veteran was awarded service connection for a right shoulder disability and assigned a noncompensable disability rating.  As stated above, the Veteran expressed disagreement with the assigned disability rating for the right shoulder disability.  A SOC has not been submitted addressing this issue.  Moreover, the RO issued a decision in September 2014 which found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for prostate cancer.  The Veteran filed a notice of disagreement in October 2014.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial compensable disability rating for a right shoulder disability and whether new and material evidence was submitted to reopen the claim for service connection for prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Vocation Rehabilitation folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Obtain any outstanding VA treatment records pertaining to the claims remanded herein.  

Specifically obtain a copy of any right hand x-ray report from 2007 and 2008.  See February 2008 VA treatment record which includes a diagnosis of degenerative joint disease of the right thumb, apparently based on a 2 view x-ray study of the right hand.

All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his right thumb disability. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be performed, to include radiographic reports.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to whether the Veteran's previously diagnosed right thumb disabilities, to include De Quervain syndrome, right gamekeeper thumb, and degenerative joint disease of the right thumb are at least as likely as not (probability of 50 percent or more) related to his military service. 
In responding to this question, the examiner should consider the documented treatment for right thumb sprain during service in December 1992.  The examiner's attention is directed to the Veteran's lay statements as to observable symptoms over the years (or continuity of symptomatology).   The examiner's attention is also directed to the evidence of degenerative joint disease.  See, e.g., a VA treatment record dated February 2008. 

The examiner should indicate in the report that 
the claims file was reviewed.  A rationale for 
all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

4. Issue a SOC pertaining to the issues of entitlement to an initial compensable disability rating for service-connected degenerative joint disease of the right shoulder, status post right subacromial bursitis with impingement, and labral tear and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for prostate cancer.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a right thumb disability and entitlement to a disability rating in excess of 10 percent for a left wrist disability should be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




